Aron Stetjer, J.
This is an article 78 proceeding to review a determination of the Tax Commission. The matter involves Local Law No. 118 for the year 1955 of the Local Laws of the City of New York. This law provides for abatement and exemption of real estate taxes where an improvement to eliminate dangerous conditions or replace inadequate sanitary facilities is made in a substandard multiple dwelling. It is not *704disputed that the petitioner made such an improvement and that he would be entitled to the benefits of the act. The sole question is when he becomes entitled to them. As regards exemption no question can exist because no increase in assessment on account of the improvement has been charged to petitioner. On abatement the local law (Administrative Code of City of New York, § J41-2.4, subd. c) says that taxes shall be abated and reduced by an amount equal to eight and one-third percent of the cost of the improvement for each year for a period of nine years “ commencing with the first tax bill after the completion of such alterations and improvements.” The alterations were completed March 8, 1956. All real estate tax bills are for fiscal years beginning January 25 and ending January 24 of the succeeding year, and represent the taxable status of the property during that period (New York City Charter, § 157). As the improvement was not completed on January 25,1956 the taxable status of the property cannot be affected by the improvement during the fiscal year commencing on that date. Petitioner concedes that the improvement is not reflected in any increase in the assessed value of the building for that period. The first bill on which the abatement could legally appear would be for the fiscal year beginning January 25, 1957. The application is prematurely brought and must be denied.